Citation Nr: 9930247	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  98-17 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the effective date of the increase of apportionment 
was proper.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran had active service from January 1975 to May 1975.

In an August 1994 Special Apportionment Decision, the St. 
Petersburg, Florida Department of Veterans Affairs (VA) 
Regional Office (RO) denied the appellant's claim for an 
increased apportionment of the veteran's VA benefits on 
behalf of the veteran's minor children.  The appellant 
appealed this decision to the Board of Veterans' Appeals 
(Board).  In October 1997, the Board REMANDED this case to 
the RO for additional development.

In a May 1998 Special Apportionment Decision, the RO 
increased the appellant's apportionment to $300 effective May 
1, 1998.  The RO determined that this was a complete grant of 
benefits.  The appellant contended that the increase in 
apportionment should be effective the date of her claim for 
increase in March 1994 and the RO, in a June 1998 letter, 
proposed granting the apportionment award retroactive to 
September 1994, the date of the veteran's award of individual 
unemployability.  The veteran disagreed and submitted income 
and expense information.  Thereafter, the RO, in a September 
1998 Special Apportionment Decision, determined that a 
retroactive increase in apportionment would cause hardship on 
the veteran, and continued the increase in apportionment from 
May 1998.  Thus, the issue before the Board is entitlement to 
an increased apportionment for the period from March 1994 to 
April 30, 1998.



FINDINGS OF FACT

1. According to a July 1995 rating decision, the veteran was 
found to be entitled to a payment at the rate of 100 percent; 
effective August 29, 1994, he was awarded monthly benefits of 
$2,117.  The amount of the award has been adjusted to reflect 
a current payment based on a wife and 2 children.  There is a 
prospective adjustment based on 1 child reaching age 18.

2.  In a May 1998 special apportionment decision, the RO 
granted an apportionment in the amount of $300 per month, 
effective May 1, 1998.

3.  A retroactive increased apportioned share of the 
veteran's VA compensation, from the date of the appellant's 
claim in March 1994 to April 30, 1998, would not cause the 
veteran undue hardship.


CONCLUSION OF LAW

The requirements for an increased apportioned share of the 
veteran's VA disability compensation benefits prior to May 1, 
1998 are met. 38 U.S.C.A. §§ 5107, 5307 (West 1991); 38 
C.F.R. §§ 3.102, 3.450, 3.451 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record reflects that the veteran is service connected and 
receives payment at a rate equal to 100 percent.  The record 
further discloses that the veteran's former spouse, LL, has 
been receiving apportionment of the veteran's disability 
compensation benefits on behalf of the veteran's two 
daughters since 1989.  In March 1994, the appellant filed a 
claim for increased apportionment on behalf of her two 
daughters.  

In June 1994, the appellant submitted an itemized list of her 
income and expenses indicating that her expenses exceeded her 
income by $712.  In July 1994, the veteran submitted an 
itemized list of his income and expenses indicating that his 
expenses exceeded his income by $343.  Based on this 
information, the RO in a special apportionment decision 
denied the appellant's claim for increased apportionment on 
the basis that such would cause undue hardship on the 
veteran.  The appellant appealed this decision.

In June 1995, the veteran submitted a revised list of 
itemized expenses which totaled $1640 and reported that as 
his expenses exceed his income he borrowed money from his in-
laws.  In a July 1995 rating decision, the RO granted 
entitlement to total rating based on individual 
unemployability effective August 29, 1994.  The veteran's 
income was increased to $2,117 effective September 1, 1994.  
It was noted that $100 was withheld on behalf of the 
appellant's daughters.

In a November 1997 statement, the veteran reported income of 
$2073, with expenses of $2661, resulting in a loss of $588 
per month.  However, the veteran did not provide a list of 
itemized expenses as requested.  In December 1997, the 
appellant submitted a revised list of income and itemized 
expenses, showing that her expenses exceed her income by 
approximately $1104.  In a May 1998 special apportionment 
decision, the RO found that the veteran's income including 
Social Security income totaled $2519, and that his itemized 
expenses, as last reported in July 1995, totaled $1640.  
Therefore, his income exceeded his expenses by approximately 
$879.  However, the appellant's expenses exceeded her income, 
and thus, showed a need for increased apportionment.  
Accordingly, the RO increased the apportionment to $150 per 
child effective May 1, 1998.  

The appellant contends that the increase in apportionment 
should be retroactive to the date of her claim, March 7, 
1994.  In a June 1998 letter, the RO proposed to increase the 
apportionment award effective to September 1, 1994, the date 
of the veteran's increase in compensation due to his award of 
individual unemployability.    

In June 1998, the veteran submitted a list of income and 
itemized expenses, which showed that his expenses exceeded 
his income.  In a September 1998 special apportionment 
decision, the RO determined that the veteran's income totaled 
$2399 and that his expenses totaled $3070, and thus his 
expenses exceeded his income by $671.  Further, the 
appellant's expenses still exceeded her income even with the 
increased apportionment.  The RO determined that granting a 
retroactive increase in apportionment would cause undue 
hardship on the veteran.

According to VA law, all or any part of the compensation or 
pension payable on account of any veteran may be apportioned 
where the veteran is not living with his spouse or his 
children are not in his custody, and he is reasonably 
discharging his responsibility for the child's support, all 
or any part of his compensation may be apportioned.  38 
U.S.C.A. § 5307; 38 C.F.R. § 3.450.  Where hardship is shown 
to exist, compensation or pension may be specially 
apportioned between the veteran and his dependents on the 
basis of the facts in the individual case as long as it does 
not cause undue hardship to the veteran.  38 C.F.R. § 3.451.

The law further provides that without regard to any other 
provision regarding apportionment, where hardship is shown to 
exist, benefits may be specially apportioned between the 
veteran and his dependents on the basis of the facts in the 
individual case, as long as it does not cause undue hardship 
to the other persons in interest.  38 C.F.R. § 3.451.  In 
determining the basis for a special apportionment, 
consideration will be given to such factors as: 1) the amount 
of VA benefits payable; 2) other resources and income of the 
veteran and those dependents in whose behalf apportionment is 
claimed; and 3) special needs of the veteran, his or her 
dependents, and the apportionment claimants.  Ordinarily, 
apportionment of more than 50 percent of the veteran's 
benefits would constitute undue hardship, while apportionment 
of less than 20 percent would not provide a reasonable amount 
for any apportionee.  Id.

The Board has reviewed the evidence.  The Board acknowledges 
that the appellant's only income is the Social Security 
awards of the veteran's minor children and the apportionment, 
and that it was her belief that the veteran is padding his 
expenses so that he does not have to provide child support.  
Notwithstanding such allegation, the fact remains that the 
veteran's source of monthly income are Social Security and VA 
disability benefits, and that his June 1998 itemized list of 
monthly expenses have been shown to exceed his month income.  
However, the Board is left with the fact that the appellant 
had filed a valid claim for an increase in apportionment and 
that the Board was forced to return the file to the RO so 
that the correct facts could be considered.  When the veteran 
presented a detailed list of expenses in June 1998, the 
expenses included $100 per month for dog supplies; $175 per 
month for hobbies; $100 per month for miscellaneous (which 
appeared to duplicate a prior expense) and $69 per month for 
pool supplies.  The veteran's obligation to his children 
should at least equal his obligation to his dog, hobbies and 
pool.  The issue in this case is not the award of the 
increase in apportionment, that issue was addressed by the RO 
and granted to the appellant.  Rather, the issue before the 
Board is whether VA should grant the increase as of the date 
of claim (subject to rules regarding payment).  In view of 
38 C.F.R. § 3.400(e), combined with the fact that the veteran 
may adjust his expenses and eliminate hardship, the effective 
date of increase in apportionment is the date of claim.


ORDER

The earlier effective date of the increase of apportionment 
is granted.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

